UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORITA M. BOWMAN,
                              Plaintiﬀ,

                – against –

NEW YORK STATE HOUSING AND                                      ORDER
COMMUNITY RENEWAL (NYS HCR),                                18 Civ. 11596 (ER)
ARLENE MARDER, Housing &
Community Renewal Specialist 1,
MARGARET RAMROOP, Housing &
Community Renewal Specialist 2,
                              Defendants.


RAMOS, D.J.:

         On March 13, 2020, the Court issued an Opinion & Order dismissing the

plaintiﬀ's complaint, but also granting her leave to replead her claims. Given the current

COVID-19 public health crisis, the plaintiﬀ is now directed to ﬁle an Amended

Complaint by May 15, 2020, as described in the Court's Opinion & Order. Any answer

or objections by the defendants are due by June 15, 2020.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
